DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   SHAWN MICHAEL LUTTENAUER,
                            Appellant,

                                      v.

                      LISA DEVOS LUTTENAUER,
                              Appellee.

                               No. 4D19-3654

                               [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 50-2017-DR-
011630.

    Jennifer S. Carroll of Law Office of Jennifer S. Carroll, P.A., Jupiter,
for appellant.

   Stephanie L. Serafin and Jane Kreusler-Walsh of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, and Rosanna Ferrari of
Rosanna Ferrari, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.